Tbe opinion of the court was delivered by
Hoyt, C. J.
Appellant, William F. Collins, in a suit brought in King county against the respondent, William LaSelle, duly recovered judgment. To this action and judgment the respondent, Marian E. LaSelle, wife of said William LaSelle, was not a party. Execution issued on said judgment, which was placed in the hands *338of J. H. Woolery, sheriff of King county, the other appellant. He made a levy upon a piece of real estate situated in King county, of which the paper title was in the name of said Marian E. LaSelle. This suit was then brought by the respondents, and thereby they sought to enjoin the sale of the property levied upon, and to have it decreed that such property was not subject to the lien of the judgment.
It was conceded that the property, though standing in the name of the wife, Marian E. LaSelle, was the community property of herself and her husband, William LaSelle. It was, therefore, under the rule established by numerous decisions of this court, subject to the lien of the judgment against the husband alone if the debt upon which such judgment was rendered was that of the community. It is equally well established by the adjudications of this court that such property was not subject to the lie.n of such judgment if the debt for which it was rendered was the separate debt of the husband. It must follow that the nature of the debt which was the foundation of the judgment is the material question to be determined upon this appeal. If it was that of the community, the sheriff should have been allowed to proceed to satisfy the judgment by a sale of the property. If it was the debt of the husband alone, the appellants were rightfully restrained from proceeding further against the property in question. The foundation of this judgment was one against the husband alone, made and entered in the State of Wisconsin, and the foundation of that one was a liability incurred by the husband to the appellant Collins in the prosecution of his business as a contractor and builder and proprietor of a sash and door factory, and was for materials sold to him to be used in the construction of houses and to supply his factory. At the time this *339liability was incurred, and tbe judgment in Wisconsin rendered, the respondents were living together as husband and wife in the State of Wisconsin. Afterward they removed from said state, and, from a time preceding the date of the judgment rendered in King county, had been living together as husband and wife in this .state. /'Tbe pleadings on the part of the respective parties enter with much detail into the circumstances surrounding these transactions, and also set up such of the statutes of Wisconsin as to the pleaders seemed necessary to determine the law of that state upon the question of the rights of the husband and -wife to property there acquired, and upon the question of its liability for debts contracted by the husband alone.
Before entering upon a discussion of the rights of the respective parties growing out of the law of Wisconsin in relation to the liability of property for the debts of the husband, it is necessary to say a word as to a preliminary question. It has been held that, under the laws of this state, a debt incurred by the husband alone is prima facie a community debt, and for that reason is enforceable against the community property, unless it is made to appear by allegation and proof that the transaction which gave rise to the liability had no relation to any business of which the community would have been entitled to the benefits. Is such presumption confined to debts incurred in this state? There can be little reason for so holding, for while it is true that it will not be presumed that a debt incurred elsewhere could be enforced against community property as such, for the reason that in most of the other states property of that kind is unknown, yet it is but reasonable to presume that under the laws of any of the states of this union the business of the husband, though it may be in form for his own benefit, and relate only to *340property of which, he is the legal owner, is in reality for the benefit of himself and his wife as a family, and that a liability incurred on account thereof is one which affects the substantial interests of the wife as well as the husband. This being so, there would seem to be good reason for holding that the presumption as to the liability of community property for the debts of the husband alone should extend to those incurred outside of as well as within this state. If we should hold this to be the law, it would probably make it unnecessary for us to discuss any other question raised by the briefs, since we are. inclined to agree with the contention of the appellants that there is no sufficient allegation in the complaint to overcome the presumption in favor of the judgment. This question is, however, of such an important nature that it should only be decided in an action in which the rights of the parties can only be ascertained by its determination. We shall, therefore, make no further suggestion in relation thereto in this case.
The substantial question presented by the facts is as to the status of the debt which was the foundation of the judgment in Wisconsin in reference to the property of the husband or husband and wife situated in that state. It appears from the statutes set out in the answer that, in that state there is no such thing as community property as understood here, nor is there any such thing as separate property of the husband as defined by our laws. The wife alone could own separate property, and the provisions in relation to its acquisition were substantially the same as in this state. All other property was that of the husband, whether it was acquired in such a manner as to make it under our laws his separate property or that of the community. And all of his property under the laws of that statu could be subjected to the payment of debts incurred by *341him alone. It will be seen from these provisions that a debt incurred by the husband could there be enforced against all of the property acquired by the husband and wife either before or after marriage excepting such as under the laws of that state would be the separate property of the wife. This is substantially the result of the laws of this state as interpreted by former decisions of this court.
In our opinion the comity which one state owes to another goes to the substance rather than the form of things. If a certain right is given in one state as to property of a certain nature, comity would require that those rights should be enforced in another state as to property of the same nature though it might be called by a different name. In the State of Wisconsin property which was acquired by the joint labors of the husband and wife, though called the property of the husband, was subject to the payment of debts incurred by the husband in the prosecution of business for the support of the family. Property acquired in the same manner in this state belongs to the community but is subject to a liability incurred by the husband alone in the prosecution of business for the same object. Hence, under the rule above suggested, comity requires that a debt which under the laws of that state could be enforced against property which from the nature of its acquisition would be that of the community in this state should be here enforced against property belonging to the community.
There is nothing in the policy of our legislation which will prevent the application of the rule above stated to the facts of this case. On the contrary the general policy of this state upon the question of the liability of property of the community and of the respective spouses for debts incurred by the husband *342alone in the prosecution of any business is in substantially the same line as that of the state of Wisconsin. But whether it is or not, so long as the rights of the parties are adjudicated under the laws of this state, its citizens have no ground of complaint, whatever may be the result as to those of other states: And since what we have said has-been founded-upon our statute, and the rights adjudicated thereunder have been in the light of the facts shown by the record, the respondents cannot complain.
The judgment will be reversed, and the cause remanded with instructions to overrule the demurrer to the affirmative defenses pleaded in the amended
Dunbab, Scott and Gobdon, JJ., concur.